

Exhibit 10.1


ThermoEnergy Corporation


Securities Purchase Agreement


This Securities Purchase Agreement (this “Agreement”) is dated as of November
19, 2009, by and between ThermoEnergy Corporation, a Delaware corporation (the
“Company”), and the investors listed on Schedule A, which is attached hereto and
incorporated herein by this reference (collectively referred to herein as the
“Investors”).


WHEREAS, the Company has entered into a term sheet whereby the Company has
agreed to issue to the Investors up to 4,371,287 shares of the Company’s Series
B Preferred Stock (the “Offering”); and


WHEREAS, the Term Sheet provided for the closing of the Offering in four
different tranches; and


WHEREAS, the first tranche provided for the issuance of up to $1,800,000 in
convertible promissory notes (the “First Tranche Notes”) and common stock
purchase warrants (the “First Tranche Warrants”) to certain of the Investors
(the “First Tranche Investors”) and for the amendment or adjustment of certain
Prior Warrants (as such term is hereinafter defined) held by the First Tranche
Investors and their Affiliates  (the ”Investor Prior Warrants”) in exchange for
the payment of cash and credit for legal fees of The Quercus Trust; and


WHEREAS, the First Tranche Investors funded $1,680,000; and


WHEREAS, the Company and the Investors want to enter into this Agreement to set
forth their agreement as to the remaining three closings of the Offering; and


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investors,
and the Investors desire to purchase from the Company, certain securities of the
Company, as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


ARTICLE 1


Definitions


Section 1.1.  Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:


“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

--------------------------------------------------------------------------------

 


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.


“Board” means the Board of Directors of the Company.


“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.


“Claim” has the meaning set forth in Section 4.5(c).


“Closing” means each closing of the purchase and sale of the Securities pursuant
to Article 2.


“Closing Date” means, as the context indicates, the Second Closing Date and the
dates on which the Third Closing, if any, and the Fourth Closing, if any, occur
pursuant to Section 2.2 hereof.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.


“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.


“Company Counsel” means Nixon Peabody LLP.


“Company Deliverables” has the meaning set forth in Section 2.2(a).


“Company Stock Options” has the meaning set forth in Section 3.1(g).


“Contingent Obligations” has the meaning set forth in Section 3.1(r).


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Series B Preferred Stock.


“Convertible Securities” has the meaning set forth in Section 3.1(g).


“Department of Energy Acceptance” means the written notification of acceptance
by the U.S. Department of Energy or another government agency or commercial
entity of an application or proposal from Babcock-Thermo Carbon Capture LLC for
funding.


“Development Contract” means a fully executed contract between the Company and
the City of New York, New York (or any agency thereof) for the development of
the 26th Ward wastewater treatment plant substantially as set forth in the
business plan previously provided by the Company to the Investors.


“Effective Date” means the date that any Registration Statement filed pursuant
to Article 4 is first declared effective by the Commission.

 
2

--------------------------------------------------------------------------------

 
 
“Effectiveness Period” has the meaning set forth in Section 4.1(b).


“Environmental Law” has the meaning set forth in Section 3.1(aa).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company would be deemed to be a single employer for purposes
of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of the
Internal Revenue Code of 1986, as amended.
 
“Evaluation Period” has the meaning set forth in Section 3.1(r).


“Event” has the meaning set forth in Section 4.1(d).


“Event Date” has the meaning set forth in Section 4.1(d).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exempt Issuance” means the issuance by the Company (a) to employees, officers,
directors of, and consultants to, the Company of shares of Common Stock or
options for the purchase of shares of Common Stock pursuant to the Company’s
2008 Incentive Stock Plan or any other stock option or long-term incentive plans
approved by the Board, (b) of shares of Common Stock upon the exercise of
Warrants issued hereunder, (c) of shares of Common Stock upon conversion of
shares of Series A Preferred Stock, (d) of shares of Common Stock upon
conversion of shares of Series B Common Stock, (e) of shares of Common Stock
upon exercise of Prior Warrants or conversion of Prior Convertible Securities,
(f) of securities pursuant to acquisitions, licensing agreements, or other
strategic transactions, (g) of securities in connection with equipment leases,
real property leases, loans, credit lines, guaranties or similar transactions
approved by the Board, (h) of securities in connection with joint ventures or
similar strategic relationships approved by the Board, (i) of securities in a
merger, or (j) of securities in a public offering registered under the
Securities Act.


“Financing Notice” has the meaning set forth in Section 5.5(b).


“First Tranche Investors” has the meaning set forth in the Recitals.


“First Tranche Notes” has the meaning set forth in the Recitals.


“First Tranche Warrants” has the meaning set forth in the Recitals.


“Fourth Closing Date” means the fifth Business Day following the filing by the
Company with the Commission of a Current Report on Form 8-K reporting the
Department of Energy Acceptance, or such other date as the parties may agree.


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


“Governmental Authority” has the meaning set forth in Section 3.1(e).


“Hazardous Substance” has the meaning set forth in Section 3.1(aa).

 
3

--------------------------------------------------------------------------------

 


“Indebtedness” has the meaning set forth in Section 3.1(r).


“Indemnified Party” has the meaning set forth in Section 4.5(c).


“Indemnified Person” has the meaning set forth in Section 4.5(a).


“Indemnifying Party” has the meaning set forth in Section 4.5(c).


“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).


“Investor Deliverables” has the meaning set forth in Section 2.2(b).


“Investor Prior Warrants” has the meaning set forth in the Recitals.


“IRS” means the United States Internal Revenue Service.


“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.


“Losses” has the meaning set forth in Section 5.7.


“Majority Holders” mean the holders of not less than sixty-six and two-thirds
percent (66-2/3%) of the then outstanding shares of Series B Preferred Stock


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.


“Offering” has the meaning set forth in the Recitals.


“OFAC” has the meaning set forth in Section 3.1(ee).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Post-Effective Amendment” means a post-effective amendment to the Registration
Statement.


“Prior Warrants” has the meaning set forth in Section 3.1(g).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” has the meaning set forth in Section 4.3.


“Proposed Financing” has the meaning set forth in Section 5.5(a).

 
4

--------------------------------------------------------------------------------

 


“Purchase Price” means the price payable by the Investors for the Shares and
Warrants pursuant to Sections 2.1, 2.2, and 2.3.


“Registrable Securities” means the Conversion Shares, the Warrant Shares and all
other shares of Common Stock held by, or issuable to, the Investors at any time
during the term of this Agreement which have not been registered under the
Securities Act pursuant to an effective registration statement filed thereunder;
provided, however, that the Investors shall not be required to convert the
Shares or exercise the Warrants in order to have the Conversion Shares or the
Warrant Shares included in any Registration Statement.


“Registration Period” means the period commencing on the date hereof and ending
on the date on which all of the Registrable Securities may be sold to the public
without registration under the Securities Act in reliance on Rule 144.


“Registration Statement” means a registration statement filed on the appropriate
form with, and declared effective by, the Commission under the Securities Act
and covering the resale by the Investor of the Registrable Securities.


“Requested Information” has the meaning set forth in Section 4.3(a).


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” has the meaning set forth in Section 3.1(h).


“Second Closing Date” means November 16, 2009 or such other date as the parties
may agree.


“Securities” means the Warrants and the Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Series A Preferred Stock” means the shares of the preferred stock of the
Company, par value $0.01 per share, which have been designated as “Series A
Convertible Preferred Stock.”


“Series B Preferred Stock” means the shares of the preferred stock of the
Company, par value $0.01 per share, which have been designated as “Series B
Convertible Preferred Stock.”


“Shares” means the Series B Preferred Stock issuable hereunder.


“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act.


“Tax Liabilities” has the meaning set forth in Section 5.4.


“Third Closing Date” means fifth Business Day following the filing by the
Company with the Commission of a Current Report on Form 8-K reporting the
execution and delivery of the Development Contract, or such other date as the
parties may agree.

 
5

--------------------------------------------------------------------------------

 


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then listed or
quoted on the OTC Bulletin Board, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, or the Nasdaq Over-the-Counter
Market on which the Common Stock is listed or traded on the date in question.


“Transaction Documents” means this Agreement, the Warrants, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.


“Voting Agreement” means that certain Voting Agreement by and among the Company
and the Investors in the form of Exhibit B.


“Warrant” means the First Tranche Warrants and any of the Common Stock Purchase
Warrants, in the form of Exhibit C, which are issuable to the Investors at the
Closings.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants or the Investor Prior Warrants.


ARTICLE 2


Purchase and Sale


Section 2.1.  Issuance of Securities at the Second Closing.  Upon the terms and
subject to the conditions set forth in this Agreement, and in accordance with
applicable law, the Company agrees to sell to the Investors, and each Investor
agrees to purchase from the Company, on the Second Closing Date, for the
aggregate Purchase Price set forth opposite such Investor’s name on Schedule A
hereto under the heading “Second Closing Purchase Price”, the number of Shares
set forth opposite such Investor’s name on Schedule A hereto under the heading
“Second Closing Shares” (ii) a Warrant to purchase that number of shares of
Common Stock set forth opposite such Investor’s name on Schedule A hereto under
the heading “Second Closing Warrant Shares”. The parties agree that Purchase
Price payable by each Investor on the Second Closing Date shall consist of cash
in the amount set forth opposite such Investor’s name on Schedule A hereto under
the heading “Second Closing Cash Payment” and surrender for cancellation of
promissory notes, in the principal amount set forth opposite such Investor’s
name on Schedule A hereto under the heading “Second Closing Surrendered Notes”,
and conversion of the accrued and unpaid interest on such notes in the amount
set forth opposite such Investor’s name on Schedule A hereto under the heading
“Second Closing Converted Interest”.


Section 2.2.  Issuance of Securities at the Third Closing.  On the fifth
Business Day following the filing by the Company with the Commission of a
Current Report on Form 8-K reporting the execution and delivery of the
Development Contract, the Company will sell to the Investors, and each Investor
will purchase from the Company, for the aggregate Purchase Price set forth
opposite such Investor’s name on Schedule B hereto under the heading “Third
Closing Purchase Price”, the number of Shares set forth opposite such Investor’s
name on Schedule B hereto under the heading “Third Closing Shares” (ii) a
Warrant to purchase that number of shares of Common Stock set forth opposite
such Investor’s name on Schedule B hereto under the heading “Third Closing
Warrant Shares”.

 
6

--------------------------------------------------------------------------------

 
 
Section 2.3.  Issuance of Securities at the Fourth Closing.  On the fifth
Business Day following the filing by the Company with the Commission of a
Current Report on Form 8-K reporting the Department of Energy Acceptance, the
Company will sell to the Investors, and each Investor will purchase from the
Company, for the aggregate Purchase Price set forth opposite such Investor’s
name on Schedule C hereto under the heading “Fourth Closing Purchase Price”, the
number of Shares set forth opposite such Investor’s name on Schedule C hereto
under the heading “Fourth Closing Shares” (ii) a Warrant to purchase that number
of shares of Common Stock set forth opposite such Investor’s name on Schedule C
hereto under the heading “Fourth Closing Warrant Shares”.
 
Section 2.4.  Payment of Purchase Price.  As consideration for the issuance of
the Securities being purchased at each Closing, each Investor shall on the
respective Closing Date pay to the Company, by wire transfer or other form of
immediately available funds, an amount equal to the applicable aggregate
Purchase Price for the Securities being purchased by such Investor at such
Closing; provided, however, that the parties agree that Purchase Price payable
on the Second Closing Date shall include the surrender of promissory notes and
the conversion of accrued and unpaid interest on such notes, as provided in
Section 2.1.
 
Section 2.5. Delivery of Securities.  At each Closing, the Company shall,
against payment by each Investor of the applicable Purchase Price, issue to such
Investor the Shares and the Warrants being purchased at such Closing.
 
Section 2.6. Additional Closing Deliveries.  At each Closing, the Company shall
deliver or cause to be delivered to the Investors the following (the “Company
Deliverables”):


 
(i)
The legal opinion of Company Counsel, in substantially the form of Exhibit D
hereto, addressed to the Investors;



 
(ii)
The Certificate of Incorporation of the Company, together with all amendments
thereto, certified by the Secretary of State of the State of Delaware as of a
date not more than five Business Days prior to the Closing Date;



 
(iii)
Copies of each of the following documents, in each case certified by the
Secretary of the Company to be in full force and effect on the Closing Date:



 
(A)
resolutions of the Board approving the execution, delivery and performance of
the Transaction Documents and the transactions contemplated thereby;



 
(B)
the By-laws of the Company; and



 
(C)
irrevocable instructions to the Company’s transfer agent as to the reservation
and issuance of the Conversion Shares and the Warrant Shares; and



 
(iv)
A good standing certificate of the Company issued by the Secretary of State of
the State of Delaware dated as of a date no earlier than five Business Days
prior to the Closing Date.

 
 
7

--------------------------------------------------------------------------------

 


ARTICLE 3


Representations and Warranties


Section 3.1.  Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Investors:


 
(a)
Subsidiaries. The Company has no direct or indirect Subsidiaries other than as
specified in the SEC Reports. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens other than Liens disclosed in the
SEC Reports, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.



 
(b)
Organization and Qualification. Each of the Company and each Subsidiary is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and each Subsidiary is
duly qualified to conduct its respective business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect, and no proceedings have been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, such power and authority or qualification.



 
(c)
Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.


 
8

--------------------------------------------------------------------------------

 

 
(d)
No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, or result in the imposition of any Lien upon any of
the material properties or assets of the Company or of any Subsidiary pursuant
to, any agreement, credit facility, debt or other instrument (evidencing a
Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.



 
(e)
Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) the filing of a Notice of Sale of Securities on Form D
with the Commission (ii) filings required under applicable state securities
laws, (iii) the filing of a Current Notice on Form 8-K with the Commission and
(iv) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of Article 4 of this Agreement,.



 
(f)
Issuance of the Securities. The Securities have been duly authorized.  Each
Share and Warrant, when issued and paid for in accordance with this Agreement,
will be duly and validly issued and fully paid and non-assessable. The Company
has reserved and set aside from its duly authorized capital stock a sufficient
number of shares of Common Stock to satisfy in full the Company’s obligations to
issue (i) the Conversion Shares upon conversion of the Series B Preferred Stock,
and (ii) the Warrant Shares upon exercise of the Warrants.  The Conversion
Shares and the Warrant Shares, when issued upon conversion of the Shares or
exercise of the Warrants in accordance with their respective terms, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.



 
(g)
Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock, par
value $0.01, of which 10,000,000 shares have been designed Series A Preferred
Stock, 4,371,287 shares have been designated Series B Preferred Stock and
5,666,666 shares are undesignated.  As of the close of business on the Business
Day immediately prior to the date hereof, (i) 208,334 shares of Series A
Preferred Stock were issued and outstanding, all of which are validly issued,
fully-paid and non-assessable, (ii) 53,679,473 shares of Common Stock were
issued and outstanding, all of which are validly issued, fully-paid and
non-assessable, (iii) 83,797 shares of Common Stock were held by the Company in
Treasury, (iv) 11,083,800 shares of Common Stock were reserved for issuance upon
exercise of outstanding options granted to employees, directors, and consultants
of the Company (the “Company Stock Options”); (v) 41,894,794 shares of Common
Stock were reserved for issuance upon exercise of outstanding warrants to
purchase Common Stock (the “Prior Warrants”); (vi) 208,334 shares of Common
Stock were reserved for issuance upon conversion of outstanding shares of Series
A Preferred Stock, and (vii) 24,219,521 shares of Common Stock were reserved for
issuance upon conversion of other convertible notes, debentures or securities
(“Prior Convertible Securities”).  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except pursuant to
(i) the outstanding shares of Series A Preferred Stock, (ii) the Company Stock
Options, (iii) the Prior Warrants or (iv) the Prior Convertible Securities, or
as a result of the purchase and sale of the Securities as contemplated by this
Agreement, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents.  The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investor) and will not result in a
right of any Investor of Company securities to adjust the exercise or conversion
price under such securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or any other Person  is
required for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.


 
9

--------------------------------------------------------------------------------

 


 
(h)
SEC Reports; Financial Statements.  The Company has filed all reports required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since January 1, 2009 (the foregoing
materials, being collectively referred to herein as the “SEC Reports”).  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.



 
(i)
Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information.


 
10

--------------------------------------------------------------------------------

 


 
(j)
Litigation and Investigations. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his capacity as such), is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except as specifically disclosed in
the SEC Reports. There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.  There are no
outstanding comments by the Staff of the Commission on any filing by the Company
or any Subsidiary under the Exchange Act or the Securities Act.



 
(k)
Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company.



 
(l)
Compliance. Except as set forth in the SEC Reports, neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.



 
(m)
Regulatory Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permits.



 
(n)
Title to Assets. The Company and the Subsidiaries have good and marketable title
in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens that do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries. All real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in material compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.


 
11

--------------------------------------------------------------------------------

 


 
(o)
Patents and Trademarks. The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). No
claims or Actions have been made or filed by any Person against the Company to
the effect that Intellectual Property Rights used by the Company or any
Subsidiary violate or infringe upon the rights of such claimant. To the
knowledge of the Company, all of the Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.



 
(p)
Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
the market for the Company’s and such Subsidiaries’ respective lines of
business.



 
(q)
Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.



 
(r)
Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including the
rules and regulations of the Commission adopted thereunder) which are applicable
to it as of the Closing Date.  The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of the filing date
of the most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Exchange Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.


 
12

--------------------------------------------------------------------------------

 


 
(s)
Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Investors pursuant to written agreements
executed by the Investors which fees or commissions shall be the sole
responsibility of the respective Investor) made by or on behalf of any Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by this Agreement.



 
(t)
Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.



 
(u)
No Additional Agreements. The Company does not have any agreement or
understanding with the Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.



 
(v)
Full Disclosure.  All disclosures provided to the Investors regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company (including the Company’s representations and warranties
set forth in this Agreement) are true and correct in all material respects and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.



 
(w)
Environmental Matters.  To the Company’s knowledge: (i) the Company and its
Subsidiaries have complied with all applicable Environmental Laws; (ii) the
properties currently owned or operated by Company (including soils, groundwater,
surface water, buildings or other structures) are not contaminated with any
Hazardous Substances; (iii) the properties formerly owned or operated by Company
or its Subsidiaries were not contaminated with Hazardous Substances during the
period of ownership or operation by Company and its Subsidiaries; (iv) Company
and its Subsidiaries are not subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (v) Company and its
Subsidiaries have not been associated with any release or threat of release of
any Hazardous Substance; (vi) Company and its Subsidiaries have not received any
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiaries may be in violation of or liable under any Environmental
Law; and (vii) Company and its Subsidiaries are not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Authority or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.

 
As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (A) the protection,
investigation or restoration of the environment, health and safety, or natural
resources; (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.

 
13

--------------------------------------------------------------------------------

 
 
As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (i) listed, classified or regulated pursuant to any Environmental Law;
(ii) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon; or (iii) any other substance which is the subject of
regulatory action by any Governmental Authority pursuant to any Environmental
Law.
 
 
(x)
Taxes.  Except as set forth in the SEC Reports, the Company and its Subsidiaries
have filed all necessary federal, state and foreign income and franchise tax
returns when due (or obtained appropriate extensions for filing) and have paid
or accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been or might be asserted or threatened against it or
any Subsidiary which would have a Material Adverse Effect.

 
 
(y)
Private Offering.  Assuming the correctness of the representations and
warranties of the Investors set forth in this Agreement, the offer and sale of
the Shares and the Warrants hereunder are, and upon (i) exercise of the
Warrants, the issuance of the Warrant Shares, and (ii) upon conversion of the
Shares, the issuance of the Conversion Shares, such issuance will be, exempt
from registration under the Securities Act.  The Company has offered the Shares
and the Warrants for sale only to the Investors.

 
 
(z)
ERISA.  Neither the Company nor any ERISA Affiliate maintains, contributes to or
has any liability or contingent liability with respect to any employee benefit
plan subject to ERISA.

 
 
(aa)
Foreign Assets Control Regulations and Anti-Money Laundering.

 
                 (i)OFAC.  Neither the issuance of the Shares and Warrant to the
Investors, nor the use of the respective proceeds thereof, shall cause the
Investors or any of them to violate the U.S. Bank Secrecy Act, as amended, and
any applicable regulations thereunder or any of the sanctions programs
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) of the United States Department of Treasury, any regulations
promulgated thereunder by OFAC or under any affiliated or successor governmental
or quasi-governmental office, bureau or agency and any enabling legislation or
executive order relating thereto.  Without limiting the foregoing, neither the
Company nor any Subsidiary (i) is a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 200l Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

 
14

--------------------------------------------------------------------------------

 
 
                 (ii)USA PATRIOT Act.  The Company and each of its Subsidiaries
are in compliance, in all material respects, with the USA PATRIOT Act.  No part
of the proceeds of the sale of the Shares and the Warrants hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


Section 3.2.  Representations and Warranties of the Investors.  Each Investor,
severally and not jointly, hereby represents and warrants to the Company as
follows:


 
(a)
Authority. This Agreement has been duly executed by such Investor, and when
delivered by the Investor in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.



 
(b)
Investment Intent. Such Investor is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. The Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.



 
(c)
Investor Status. Such Investor is an “accredited investor” as defined in Rule
501(a) under the Securities Act.   The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.



 
(d)
Access to Information. Each Investor acknowledges that it has reviewed the SEC
Reports and has been afforded (i) the opportunity to ask such questions as he
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable him to evaluate his investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.



 
(e)
General Solicitation.  Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 
 
(f)
Disclosure.  Such Investor acknowledges and agrees that the Company neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1.


 
15

--------------------------------------------------------------------------------

 

ARTICLE 4


Registration Rights


Section 4.1.         Notice of Registration.  If the Company shall determine to
register any of its securities under the Securities Act in connection with the
public offering of such securities, either for its own account or the account of
a security holder, other than (A) a registration relating to employee benefit
plans, (B) a registration relating to a Commission Rule 145 or similar
transaction, or (C) a registration on any form that does not include
substantially the same information as could be required to be included in a
registration statement covering the sale of Registrable Securities, the Company
will:


 
(a)
promptly give to each Investor written notice thereof; and



 
(b)
use best efforts to include in such registration (and any related qualification
under blue sky laws or other compliance), and in any underwriting involved
therein, all the Registrable Securities specified in a written request or
requests, made within twenty (20) days after receipt of such written notice from
the Company, by any such Investor, except as set forth in Section 4.2 below.  In
the event that the Company decides for any reason not to complete the
registration of securities other than Registerable Securities as part of an
underwritten public offering shall specify that such Registerable Securities are
to be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through underwriters under such registration.



Section 4.2.         Registration Process.  In connection with the registration
of the Registrable Securities pursuant to Section 4.1, the Company shall:
 
                 (a)Prepare and file with the Commission the Registration
Statement and such amendments (including post-effective amendments) to the
Registration Statement and supplements to the prospectus included therein (a
“Prospectus”) as the Company may deem necessary or appropriate and take all
lawful action such that the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, not misleading and that the Prospectus forming
part of the Registration Statement, and any amendment or supplement thereto,
does not at any time during the Registration Period include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.;
 
                 (b)Comply with the provisions of the Securities Act with
respect to the Registrable Securities covered by the Registration Statement
until the earlier of (i) such time as all of such Registrable Securities have
been disposed of in accordance with the intended methods of disposition by each
Investor as set forth in the Prospectus forming part of the Registration
Statement or (ii) the date on which the Registration Statement is withdrawn;
 
                 (c)Prior to the filing with the Commission of the Registration
Statement (including any amendments thereto) and the distribution or delivery of
any Prospectus (including any supplements thereto), provide draft copies thereof
to the Investor and reflect in such documents all such comments as each Investor
(and its respective counsel) reasonably may propose and furnish to each Investor
and its legal counsel identified to the Company (i) promptly after the same is
prepared and publicly distributed, filed with the Commission, or received by the
Company, one copy of the Registration Statement, each Prospectus, and each
amendment or supplement thereto, and (ii) such number of copies of the
Prospectus and all amendments and supplements thereto and such other documents,
as the Investor may reasonably request in order to facilitate the disposition of
the Registrable Securities;
 
 
16

--------------------------------------------------------------------------------

 
 
                 (d)Register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investors reasonably request, (ii) prepare and file in such
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
 
                 (e)As promptly as practicable after becoming aware of such
event, notify each Investor of the occurrence of any event, as a result of which
the Prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Investor as such
Investor may reasonably request;
 
                 (f)As promptly as practicable after becoming aware of such
event, notify each Investor (or, in the event of an underwritten offering, the
managing underwriters) of the issuance by the Commission of any stop order or
other suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;
 
                 (g)Take all such other lawful actions reasonably necessary to
expedite and facilitate the disposition by the Investor of his Registrable
Securities in accordance with the intended methods therefor provided in the
Prospectus which are customary under the circumstances;
 
                 (h)Make generally available to each Investor as soon as
practicable, but in any event not later than 18 months after the Effective Date
of the Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act and the rules
and regulations of the Commission thereunder;
 
                 (i)        In the event of an underwritten offering, promptly
include or incorporate in a Prospectus supplement or post-effective amendment to
the Registration Statement such information as the underwriters reasonably agree
should be included therein and to which the Company does not reasonably object
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment;
 
 
17

--------------------------------------------------------------------------------

 
 
                 (j)         Make reasonably available for inspection by each
Investor, any underwriter participating in any disposition pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
such Investors or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by such Investor or any such
underwriter, attorney, accountant or agent in connection with the Registration
Statement, in each case, as is customary for similar due diligence examinations;
provided, however, that all records, information and documents that are
designated in writing by the Company, in good faith, as confidential,
proprietary or containing any nonpublic information shall be kept confidential
by such Investors and any such underwriter, attorney, accountant or agent
(pursuant to an appropriate confidentiality agreement in the case of any such
Investor or agent), unless such disclosure is made pursuant to judicial process
in a court proceeding (after first giving the Company an opportunity promptly to
seek a protective order or otherwise limit the scope of the information sought
to be disclosed) or is required by law, or such records, information or
documents become available to the public generally or through a third party not
in violation of an accompanying obligation of confidentiality; and provided,
further, that, if the foregoing inspection and information gathering would
otherwise disrupt the Company’s conduct of its business, such inspection and
information gathering shall, to the maximum extent possible, be coordinated on
behalf of the Investors and the other parties entitled thereto by one firm of
counsel designated by and on behalf of the majority in interest of Investors and
other parties;
 
                 (k)In connection with any offering, make such representations
and warranties to the Investors and to the underwriters if an underwritten
offering, in form, substance and scope as are customarily made by a company to
underwriters in secondary underwritten offerings;
 
                 (l)         In connection with any underwritten offering,
deliver such documents and certificates as may be reasonably required by the
underwriters; 
 
                 (m)      Cooperate with the Investors to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to the Registration Statement, which certificates shall, if
required under the terms of this Agreement, be free of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any Investor may request and maintain a transfer
agent for the Common Stock; and
 
                 (n)       Use its commercially reasonable efforts to cause all
Registrable Securities covered by the Registration Statement to be listed or
qualified for trading on the principal Trading Market, if any, on which the
Common Stock is traded or listed on the Effective Date of the Registration
Statement.
 
Section 4.3.       Obligations and Acknowledgements of the Investors.  In
connection with the registration of the Registrable Securities, each Investor
shall have the following obligations and hereby make the following
acknowledgements:
 
 
18

--------------------------------------------------------------------------------

 
 
                 (a)It shall be a condition precedent to the obligations of the
Company to include the Registrable Securities in the Registration Statement that
each Investor wishing to participate in the Registration Statement (i) shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and (ii) shall execute such documents in
connection with such registration as the Company may reasonably request.  At
least five Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each Investor of the
information the Company requires from such Investor (the “Requested
Information”) if such Investor elects to have any of its Registrable Securities
included in the Registration Statement.  If at least two Business Days prior to
the anticipated filing date the Company has not received the Requested
Information from an Investor, then the Company may file the Registration
Statement without including any Registrable Securities of such Investor.  If an
Investor notifies the Company and provides the Company the information required
hereby prior to the time the Registration Statement is declared effective, the
Company will file an amendment to the Registration Statement that includes the
Registrable Securities of such Investor; provided, however, that the Company
shall not be required to file such amendment to the Registration Statement at
any time less than five (5) Business Days prior to the Effectiveness Date.
 
                 (b)Each Investor agrees to cooperate with the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement;
 
                 (c)Each Investor agrees that, upon receipt of any notice from
the Company of the occurrence of any event of the kind described in
Section 4.2(e) or 4.2(f), such Investor shall immediately discontinue its
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 4.2(e) and, if
so directed by the Company, the Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession, of the Prospectus covering
such Registrable Securities current at the time of receipt of such notice; and
 
                 (d)Each Investor acknowledges that it may be deemed to be a
statutory underwriter within the meaning of the Securities Act with respect to
the Registrable Securities being registered for resale by it, and if an Investor
includes Registrable Securities for offer and sale within a Registration
Statement such Investor hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.
 
Section 4.4.Expenses of Registration.  All expenses (other than underwriting
discounts and commissions and the fees an expenses of the Investor’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Article 4, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.


 
19

--------------------------------------------------------------------------------

 
 
Section 4.5.         Indemnification and Contribution
 
(a)Indemnification by the Company.  The Company shall indemnify and hold
harmless each Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.3(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
 
(b)Indemnification by the Investor and Underwriters.  Each Investor agrees, as a
consequence of the inclusion of any of its Registrable Securities in a
Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to
(i) indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Investor or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
such Investor shall not be liable under this Section 4.5(b) for any amount in
excess of the net proceeds paid to such Investor in respect of Registrable
Securities sold by it.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.5 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.5 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out-of-pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment or contain any admission of
wrongdoing.
 
(d)Contribution.  If the indemnification provided for in this Section 4.5 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.5(d) were determined by
pro rata allocation (even if the Investors or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this
Section 4.5(d).  The amount paid or payable by an Indemnified Party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
(e)Limitation on Investors’ and Underwriters’ Obligations.  Notwithstanding any
other provision of this Section 4.5, in no event shall (i) any Investor have any
liability under this Section 4.5 for any amounts in excess of the dollar amount
of the proceeds actually received by such Investor from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are registered under the Securities Act and (ii) any underwriter be
required to undertake liability to any Person hereunder for any amounts in
excess of the aggregate discount, commission or other compensation payable to
such underwriter with respect to the Registrable Securities underwritten by it
and distributed pursuant to the Registration Statement.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)Other Liabilities.  The obligations of the Company under this Section 4.5
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 4.5 shall be in addition to any liability which such Indemnified Person
may otherwise have to the Company.  The remedies provided in this Section 4.5
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to an indemnified party at law or in equity.
 
Section 4.6.Rule 144.  With a view to making available to the Investors the
benefits of Rule 144, the Company agrees to use its best efforts to:
 
                 (i) comply with the provisions of paragraph (c)(1) of Rule 144;
and
 
                 (ii)file with the Commission in a timely manner all reports and
other documents required to be filed by the Company pursuant to Section 13 or
15(d) under the Exchange Act; and, if at any time it is not required to file
such reports but in the past had been required to or did file such reports, it
will, upon the request of any Investor, make available other information as
required by, and so long as necessary to permit sales of, its Registrable
Securities pursuant to Rule 144.
 
Section 4.7.Common Stock Issued Upon Stock Split, etc.  The provisions of this
Article 4 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Conversion Shares or the
Warrant Shares.


ARTICLE 5


Other Agreements of the Parties


Section 5.1.  Certificates; Legends.


(a)           The Securities may only be transferred in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, or (iii) to an Affiliate of the respective Investor, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.


(b)           The certificates representing the Shares and the Warrants to be
delivered at the Closings and the certificates evidencing the Warrant Shares to
be delivered upon exercise of the Warrants and the certificates evidencing the
Conversion Shares to be delivered upon conversion of the Series B Preferred
Stock will contain appropriate legends referring to restrictions on transfer
relating to the registration requirements of the Securities Act and applicable
state securities laws.


Section 5.2.  Integration.  The Company has not and shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investor, or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market in a manner that
would require stockholder approval of the sale of the securities to the
Investor.

 
 
22

--------------------------------------------------------------------------------

 

Section 5.3.  Securities Laws Disclosure; Publicity.  By 9:00 a.m. (New York
time) on the Trading Day following the execution of this Agreement, and by 5:00
p.m. (New York time) on the Second Closing Date, the Company shall issue press
releases disclosing the transactions contemplated hereby and the Closing. On the
Trading Day following the execution of this Agreement the Company will file a
Current Report on Form 8-K disclosing the material terms of the Transaction
Documents (and attach the Transaction Documents as exhibits thereto), and on
each Closing Date the Company will file an additional Current Report on Form 8-K
to disclose the Closing. In addition, the Company will make such other filings
and notices in the manner and time required by the Commission and the Trading
Market on which the Common Stock is listed.


Section 5.4.  Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Securities hereunder (i) for working capital purposes, (ii) to
purchase fixed assets used in the development or production of the Company’s
products, (iii) for investment in new technologies related to the Company’s
business, or (iv) to satisfy the outstanding obligations of the Company to the
IRS and other taxing authorities (the “Tax Liabilities”); provided, however,
that not more than $400,000 of such proceeds may be applied to satisfy the Tax
Liabilities.


Section 5.5.  Right of First Refusal
 
(a)  Proposed Financings.  In the event that, during the period commencing on
the date of this Agreement and continuing to the second anniversary of the
Second Closing Date, the Company seeks to raise additional funds through a
private placement of its securities (a “Proposed Financing”), other than Exempt
Issuances, each Investor shall have the right to participate in the Proposed
Financing on a pro rata basis, based on the percentage that (a) the number of
shares of Common Stock issuable upon conversion of such Investor’s Series B
Preferred Stock then held by each such Investor plus the number of shares of
Common Stock issuable upon conversion of the Warrants bears to (b) the total
number of shares of Common Stock outstanding plus the number of shares of Common
Stock issuable upon conversion of the Series A Preferred Stock, the Series B
Preferred Stock, and the Prior Convertible Securities and exercise of the
Warrants and the Prior Warrants.
 
(b)  Investment Terms.  The terms on which the Investors shall purchase
securities pursuant to the Proposed Financing shall be the same as such
securities are purchased by other investors in such Proposed Financing.  The
Company shall give each Investor written notice, no later than the date of the
initial closing of the Proposed Financing, setting forth the terms of the
Proposed Financing (the “Financing Notice”).  In the event that the terms of the
Proposed Financing are changed, the Company shall provide the Investors with the
same notice of the revised terms that are provided to the other investors in
such Proposed Financing.
 
(c)  Financings.  In the event that an Investor does not exercise, within ten
Business Days after receipt of the Financing Notice, its right to participate in
the Proposed Financing, the Company may sell the securities in the Proposed
Financing at a price and on terms which are no more favorable to the investors
in such Proposed Financing than the terms offered to the Investors.  If the
Company subsequently changes the price or terms so that the terms are at a price
or more favorable to the investors in the Proposed Financing, the Company shall
re-offer the securities to the Investors as provided in this Section 5.5.

 
 
23

--------------------------------------------------------------------------------

 

Section 5.6    New CEO and CFO.  The Company has appointed Teodor Klowan, Jr. as
its Chief Financial Officer.  The Company covenants and agrees that it has
launched a search for a new Chief Executive Officer.


Section 5.7   New Employment Agreements.  The Company agrees to use its best
efforts to enter into new employment agreements, effective September 15, 2009,
with Dennis C. Cossey, Shawn Hughes, Alex Fassbender, and David Delasanta, each
for a base annual compensation of $150,000, and with Morton Orentlicher, with a
base annual compensation of $90,000. The employment agreement for Messrs.
Cossey, Hughes, and Fassbender shall provide for one year severance in the event
of an involuntary termination.  The agreements with Messrs. Delasanta and
Orentlicher will provide for severance in the event of involuntary termination
of six (6) months and 90 days, respectively.


Section 5.8.  Board Constitution.  The initial directors designated by the
holders of Common Stock shall be Dennis C. Cosey, Arthur S. Reynolds, and J.
Winder Hughes III.  The initial Series B Preferred Stock directors designated by
the Quercus Trust shall be David Anthony, Joseph Bartlett and David
Gelbaum.  The initial Series B Preferred Stock director designated by Robert S.
Trump shall be Shawn Hughes.  The Board shall be set at seven, with three
directors being selected by the Common Stockholders and four directors being
selected by the Series B Preferred Stockholders.  The parties further agree that
the Quercus Trust shall designate three of the four Series B Stockholder
directors and that Mr. Trump shall designate the fourth Series B Preferred
Stockholder director.  J. Winder Hughes III shall resign and be replaced by the
new CEO at such time such individual is hired.  Additionally, at least one
representative of the Quercus Trust shall have a seat on the board of managers
of the Company’s subsidiary, Babcock-Thermo Carbon Capture, LLC.


Section 5.9.  Negative Covenants.  As long as at 50% of the Shares issued
pursuant to this Agreement remain outstanding, the Company shall not, without
the prior written consent of the Majority Holders (which consent may be granted
or withheld by each Investor in its sole discretion), take any of the following
actions:


 
(a)
Increase or decrease the size of the Board;

 
 
(b)
Merge with or into any other entity;

 
 
(c)
Alter, amend or repeal any provision of the Certificate of Incorporation or
By-Laws of the Company in a manner adverse to the Series B Preferred Stock;

 
 
(d)
Sell all or substantially all of the assets of the Company;

 
 
(e)
Liquidate, dissolve or wind-up the affairs of the Company; or

 
 
(f)
Create or authorize the creation of or issue any other security convertible into
or exercisable for any equity security, having rights, preferences or privileges
senior to or on parity with the Series B Preferred Stock.

 
 
24

--------------------------------------------------------------------------------

 

ARTICLE 6


Conditions Precedent to Closing


Section 6.1.  Conditions Precedent to the Obligations of the Investors to
Purchase Securities.  The obligation of the Investors to acquire Securities at
any Closing is subject to the satisfaction or waiver by each Investor, at or
before such Closing, of each of the following conditions:


 
(a)
Representations and Warranties. The Company shall have delivered a certificate
of the Company’s Chief Executive Officer certifying that the representations and
warranties of the Company contained herein are true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such Closing Date;



 
(b)
Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;



 
(c)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;



 
(d)
No Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;



 
(e)
Company Deliverables. The Company shall have delivered the Company Deliverables
in accordance with Section 2.6; and



 
(f)
Voting Agreement.  The Company and each of the other Investors shall have
executed and delivered the Voting Agreement and such Voting Agreement shall be
in full force and effect.



           Section 6.2.  Conditions Precedent to the Obligations of the Company
to Sell Securities.  The obligation of the Company to sell Securities at any
Closing is subject to the satisfaction or waiver by the Company, at or before
the Closing, of each of the following conditions:


 
(a)
Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such  Closing Date;



 
(b)
Performance. Each Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;



 
(c)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and

 
 
25

--------------------------------------------------------------------------------

 

 
(d)
Purchase Price. Each Investor shall have paid the Purchase Price payable by it
at such Closing.



ARTICLE 7


Miscellaneous


Section 7.1.  Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.


Section 7.2.  Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents and exhibits.  The Company and the Investors hereby agree that all
rights and obligations of the Company and the Investors with respect to
investments by the Investors in the Company shall be governed by this Agreement,
except as specifically provided under any Prior Warrants held by Investors, and
that the Company shall have no obligation to any Investor under any prior
securities purchase agreement.


Section 7.3. Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile, e-mail or other means
of electronic communication (provided the sender receives a machine-generated
confirmation of successful transmission) at the facsimile number or e-mail
address specified in this Section prior to 6:30 p.m. (New York time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile, e-mail or other means of
electronic communication at the facsimile number or e-mail address specified in
this Section on a day that is not a Business Day or later than 6:30 p.m. (New
York time) on any Business Day, (c) the Business Day following the date of
transmission, if sent by a nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is given. The address
for such notices and communications shall be as follows:


If to the Company:
ThermoEnergy Corporation
 
Attn.:  Teodor Klowan, Jr., CFO
 
124 W. Capitol Avenue, Suite 880
 
Little Rock, Arkansas 72201
     
Telephone:  (501) 376.6477
 
Facsimile:  (501) 375-5249
 
E-mail:  ted.klowan@thermoenergy.com
   
With a copy to:
Nixon Peabody, LLP
 
Attn.:  William E. Kelly, Esq.
 
100 Summer Street
 
Boston, Massachusetts  02110



If to any Investor, at the address of such Investor set forth on Schedule A,

 
 
26

--------------------------------------------------------------------------------

 

Or, in any case, to such other address as may be designated in writing
hereafter, in the same manner, by such Person.


Section 7.4.        Amendments; Waivers; No Additional Consideration.  No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Majority Holders.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.


Section 7.5         Termination.  This Agreement may be terminated prior to the
Second Closing:


 
(a)
by written agreement of the Investors and the Company; or



 
(b)
by the Company or any Investor, upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m., New York time, on November 30, 2009;
provided, that the right to terminate this Agreement under this Section 7.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.



Upon a termination in accordance with this Section 7.5, the Company and the
Investors shall have no further obligation or liability (including as arising
from such termination) to the other.


Section 7.6.   Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.


Section 7.7.   Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party.


Section 7.8.   No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (with respect
to rights to indemnification and contribution).

 
 
27

--------------------------------------------------------------------------------

 

Section 7.9.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the state or federal
courts sitting in, or having jurisdiction over, Wilmington, Delaware (the
“Delaware Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.


Section 7.10.  Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closings and the delivery of the
Securities.


Section 7.11.  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof, notwithstanding any subsequent failure or refusal of
the signatory to deliver an original executed in ink.


Section 7.12.  Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


Section 7.13.  Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.


Section 7.14.  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that, except as expressly set forth
herein with respect to liquidated damages, monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


ThermoEnergy Corporation
 
The Quercus Trust
     
By:  
/s/ Dennis C. Cossey
 
By:  
/s/ David Gelbaum
 
 Dennis C. Cossey
   
 David Gelbaum
 
 Chairman and CEO
   
 Trustee
     
Empire Capital Partners, lp
 
Empire Capital Partners, ltd
By: Empire gp, llc, its General Partner
 
By: Empire Capital Management, llc,
   
its Investment Manager
     
By:  
/s/ Peter J. Richards
     
 Peter J. Richards
 
By:
/s/ Peter J. Richards
     
Peter J. Richards
     
Empire Capital Partners Enhanced Master Fund, ltd
   
By: Empire Capital Management, llc,
   
its Investment Manager
 
/s/  Scott A. Fine 
   
Scott A. Fine
By:  
/s/ Peter J. Richards
 
 
 
 Peter J. Richards
         
  /s/ Peter J. Richards
 
/s/ Robert S. Trump
Peter J. Richards
 
Robert S. Trump
         
Focus Fund, l.p.
         
By:
/s/  J. Winder Hughes III
     
  J. Winder Hughes III

 
 
29

--------------------------------------------------------------------------------

 
 
Schedule A


Investor
 
Second Closing Purchase
Price
   
Second Closing Cash Payment
   
Second Closing Surrendered
Notes
   
Second Closing Converted
Interest
 
Second Closing Shares
 
Second Closing Warrant
Shares
 
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
  $ 3,500,690     $ 700,000     $ 2,680,000     $ 120,690  
1,458,621 shares
 
2,800,000 shares
 
Robert S. Trump
89 10th Street
Garden City, NY 11530
  $ 1,948,000     $ 400,000     $ 1,500,000     $ 48,000  
811,667 shares
 
1,600,000 shares
 
Focus Fund L.P.
P.O. Box 389
Ponte Vedra, FL 32004
  $ 614.597       0     $ 600,000     $ 14,597  
256,082 shares
    0  
Empire Capital Partners, LP
One Gorham Island, Suite 201
Westport, CT 06880
  $ 339,562     $ 100,000     $ 233,333     $ 6,226  
141,484 shares
 
400,000 shares
 
Empire Capital Partners, Ltd
One Gorham Island, Suite 201
Westport, CT 06880
  $ 339,562     $ 100,000     $ 233,333     $ 6,226  
141,484 shares
 
400,000 shares
 
Empire Capital Partners Enhanced Master Fund, Ltd
One Gorham Island, Suite 201
Westport, CT 06880
  $ 339,562     $ 100,000     $ 233,333     $ 6,226  
141,484 shares
 
400,000 shares
 
Peter J. Richards
One Gorham Island, Suite 201
Westport, CT 06880
  $ 104,559       0     $ 100,000     $ 4,559  
43,566 shares
    0  
Scott A. Fine
One Gorham Island, Suite 201
Westport, CT 06880
  $ 104,559       0     $ 100,000     $ 4,559  
43,566 shares
    0  


 

--------------------------------------------------------------------------------

 
 
Schedule B


Investor
 
Third Closing Purchase Price
 
Third Closing Shares
 
Third Closing Warrant
Shares
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
  $ 1,200,000  
500,000 shares
 
4,800,000 shares
Robert S. Trump
89 10th Street
Garden City, NY 11530
  $ 300,000  
125,000 shares
 
1,200,000 shares
Empire Capital Partners, LP
One Gorham Island,
Suite 201
Westport, CT 06880
  $ 100,000  
41,667 shares
 
400,000 shares
Empire Capital Partners, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
  $ 100,000  
41,667 shares
 
400,000 shares
Empire Capital Partners
Enhanced Master Fund, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
  $ 100,000  
41,667 shares
 
400,000 shares

 

--------------------------------------------------------------------------------



Schedule C


Investor
 
Fourth Closing Purchase
Price
 
Fourth Closing Shares
 
Fourth Closing Warrant
Shares
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
  $ 700,000  
291,667 shares
 
2,800,000 shares
Robert S. Trump
89 10th Street
Garden City, NY 11530
  $ 300,000  
125,000 shares
 
1,200,000 shares
Empire Capital Partners, LP
One Gorham Island,
Suite 201
Westport, CT 06880
  $ 133,333  
55,555 shares
 
533,332 shares
Empire Capital Partners, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
  $ 133,333  
55,555 shares
 
533,332 shares
Empire Capital Partners Enhanced Master Fund, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
  $ 133,333  
55,555 shares
 
533,332 shares


 

--------------------------------------------------------------------------------

 